— Order, Supreme Court, New York County, entered on July 24, 1980, insofar as it denied plaintiff’s motion for partial summary judgment and denied defendants’ motion to dismiss the third cause of action, unanimously affirmed, without costs and without disbursements, and the cross appeal from said order insofar as it denied defendants’ motion to compel plaintiff to serve an amended complaint and to strike scandalous material dismissed as nonappealable, without costs and without disbursements. (See 7 Weinstein-Korn-Miller, NY Civ Prac, par 5701.26b; CPLR 5701, subd [b], par 3.) No opinion. Concur — Birns, J.P, Sullivan, Markewich, Bloom and Fein, JJ.